—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Winick, J.), entered April 12, 1999, as granted those branches of the respective motions of the defendants, the defendants third-party plaintiffs, and the defendants third-party defendants which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
In their respective motions, the respondents demonstrated that they neither created the allegedly dangerous condition nor had actual or constructive knowledge thereof. The appellants, in opposition, failed to demonstrate the existence of any triable issue of fact (see, e.g., Albano v City of New York, 250 AD2d 555).
The appellants’ remaining contentions are without merit. Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.